Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on January 11, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-22 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 01/11/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-22 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1 and 12 identify the distinct features ‘defining a product-description taxonomy represented according to a classification tree by clustering tags based on product data from product records in a product catalog, the classification tree comprising at least one product category path defined by product category nodes at successively deeper tree levels, each product category node associated with at least one product attribute-key paired with one or more key-values; defining key data based on the product data, the key data comprising: at least one product attribute-key (master attribute-key), a plurality of allowed key-values, and a representative key- value matched to a list of equivalent key-values; defining heuristic data based on the product data and the key data, the heuristic data comprising: a mapping between a master attribute-key and a list of equivalent attribute-keys, at least one key-value exclusive to a particular master attribute-key and a frequent text phrase as a regex key-value that corresponds to a master attribute-key; and applying one or more machine learning (ML) models, the key data and the heuristic data to an input product record to generate an output normalized product record categorizing the input product record according to the classification tree's product-description taxonomy, wherein the product data of the plurality of input product records is based on multiple, incongruent third-party product-description taxonomies”, which are not taught or suggested by the prior art of records.

s 1-22 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1, 3-13 and 15-20 are hereby allowed.

Claims 1-22 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163